 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                      SAN FRANCISCO DIVISION
 9
   UNILOC USA, INC. and                          )   Case No. 3:18-cv-00363-WHA
10 UNILOC LUXEMBOURG, S.A.,                      )
11                                               )   [PROPOSED] ORDER
            Plaintiffs,                          )
12                                               )
            vs.                                  )
13                                               )
     APPLE INC.,                                 )
14                                               )
15          Defendant.                           )

16

17          Before the Court is Plaintiffs’ Motion for Dismissal Without Prejudice. Having considered

18 the Motion, the related briefing and any evidence submitted herewith, the Court finds the Motion
19 should be GRANTED.

20
     Dated: August 7, 2019.              By:
21                                              Honorable William Alsup
                                                United States District Judge
22

23

24

25
26

27

28

     PROPOSED ORDER                                                            Case No. 3:18-cv-00363-WHA
